Citation Nr: 1131763	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.N.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which continued the disability rating of 30 percent for PTSD.  

In a March 2011 decision, the Board remanded the claim for additional development. The case has been returned to the Board for further appellate review.

In July 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record. The record was held open for 30 days so that additional evidence could be submitted. As of this date, no additional evidence has been received.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a November 2007 personal statement, via a VA Form 21-4138, the Veteran requested a higher disability rating for his service-connected PTSD. 

In March 2008, the Veteran underwent a VA examination through QTC Medical Services. The Veteran reported that his current symptoms include recollections of the war, hyperarousal, difficulty falling and staying asleep, and restlessness. He is treated with prescription medication and has only been hospitalized once for his psychiatric disability in 1950. The Veteran denied any major changes to his daily activities since he developed his mental disorder, but noted some major social function changes, such as being less social. 

Following the examination, the examiner noted, in pertinent part, the absence of obsessional rituals and suicidal ideation. The Veteran has some interference in performing activities of daily living because of difficulty sleeping, and the Veteran has some difficulty in establishing and maintaining effective relationships because of hyperarousal symptoms. The Veteran also appeared to pose no threat of persistent danger or injury to self or others. The examiner confirmed the Veteran's diagnosis of PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  

Per the Board's remand instruction in the March 2011 decision, the Veteran was scheduled for and attended the July 2011 video conference hearing held before the undersigned Veterans Law Judge. The Veteran testified that he has very recently considered suicide and the method in which to carry out the ideation. Although he noted participation in a ski club (social organization), he believes that his PTSD has gotten much worse since his last VA examination, evidenced by being more reclusive and a general decline in his medical condition. The Veteran also noted a two-hour treatment session with Dr. S. at the Sepulveda VA Medical Center (VAMC), in which he discussed his contemplation of suicide. The Veteran's representative noted the Veteran may also exhibit some ritualistic and repetitive behaviors. Accompanied with the Veteran at the Board hearing was J. N., a counselor at the Oxnard Family Circle. He testified that he led group therapy sessions in which the Veteran was a participant from 2008 to 2011. J. N. noted that Veteran is very isolated with no friends and opined that the Veteran's nightmares contributed to sleep problems, which seemed to contribute to depression, which seemed to elicit the Veteran's current suicidal ideation.

Review of the record indicates that the Veteran's last VA examination for his service-connected PTSD was in March 2008. The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of this disability, and testimony at the July 2011 Board hearing indicates that the Veteran's service-connected disability has worsened. The Board finds that a further examination is required to assess the current severity of the Veteran's PTSD, so that the decision is based on a record that contains a current examination. An examination too remote for rating purposes cannot be considered 'contemporaneous.' See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Moreover, the Veteran's claims file contains VA outpatient treatment records from the VAMCs in Sepulveda and West Los Angeles, California from July 2007 to June 2008, as well a treatment records from the Vet Center in Ventura, California. At the July 2011 Board hearing, the Veteran testified that he has received psychiatric treatment since 2008 from the Vet Center in Sepulveda, and J. N. testified that he treated the Veteran from 2008 to 2011 at the Oxnard Family Circle. Since the identified psychiatric treatment records from 2008 are not associated with the claims file, they must be retrieved and associated with the other evidence already on file. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)
	
1. The RO should attempt to obtain the following records: 

   A.  Obtain the necessary authorization from the Veteran to obtain all of the Veteran's clinical and/or hospitalization records from the Oxnard Family Circle in Oxnard, California

   B.  Obtain all outstanding records of treatment pertaining to the Veteran's service-connected PTSD from VAMCs in Sepulveda and West Los Angeles and from Vet Centers in Ventura and Sepulveda, from June 2008, the date of the most recent VA outpatient treatment record, to the present. 

The veteran should be requested to sign any necessary authorization for release of these records to VA. All efforts to obtain such records should be fully documented, and all facilities must provide a negative response if records are not available. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. Schedule the Veteran for an examination to determine the current severity of his service-connected PTSD. Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  

All objective findings pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 should be assessed and documented. The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The examiner must also discuss any additional symptoms, degree of social and industrial impairment, and include a Global Assessment Functioning (GAF) scale score with an explanation of what the assigned score represents.  

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

